Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 21, 2020                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  162029(26)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  In re MENEFEE.                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  ______________________________________                                                                Megan K. Cavanagh,
                                                                                                                         Justices
  RICO MENEFEE,
           Plaintiff-Appellant,
                                                                      SC: 162029
  v                                                                   COA: 352920
  WAYNE CIRCUIT COURT JUDGE,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion to suspend fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.

         Appellant is not required to pay an initial partial fee. However, for the appeal to
  continue, within 21 days of the date of this order, appellant shall submit a copy of this order
  and refile the copy of the pleadings returned with this order as acknowledgement of his
  responsibility to pay the $375.00 filing fee. Failure to do so shall result in the appeal being
  administratively dismissed.

         If appellant timely complies with this order, monthly payments shall be made to the
  Department of Corrections in the amount of 50 percent of the deposits made to appellant’s
  account until the payments equal the balance due of $375.00. That amount shall then be
  remitted to this Court.

          Generally, appellant may not file a new civil action or appeal in this Court until the
  filing fee in this case is paid in full. MCL 600.2963(8).

         The Clerk of the Court shall furnish two copies of this order to appellant and return
  a copy of appellant’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 21, 2020

                                                                                Clerk